Filed 2/3/16 In re Kiara R. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re KIARA R., a Person Coming Under                                         2d Juv. No. B266178
the Juvenile Court Law.                                                     (Super. Ct. No. 1435747)
                                                                             (Santa Barbara County)
THE PEOPLE,
     Plaintiff and Respondent,
v.
KIARA R.,
     Defendant and Appellant.


                   Kiara R. appeals from a judgment entered after the juvenile court sustained
a petition for delaying or resisting a peace office in the performance of his/her duties
(Welf. & Inst. Code, § 602, subd. (a); Pen. Code, § 148, subd. (a)(1).) Appellant was
continued a ward of the court, granted probation, and ordered to pay a $50 restitution fine.
                   We appointed counsel to represent appellant on this appeal. After
examination of the record, counsel filed an opening brief in which no issues were raised.
                   On November 25, 2015, we advised appellant that she had 30 days within
which to personally submit any contentions or issues that she wished us to consider. No
response has been received from appellant.
                   We have examined the entire record and are satisfied that appellant's
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 126; People v. Wende (1979) 25 Cal. 3d 436,
                                                     2.

441.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.



                                         YEGAN, J.


We concur:


             GILBERT, P.J.


             PERREN, J.




                                           2
                                                                                    3.

                               Arthur A. Garcia, Judge'
                                Roger Picquet, Judge


                       Superior Court County of Santa Barbara
                        ______________________________


             Linda L. Currey, under appointment by the Court of Appeal, for Defendant
and Appellant.


             No appearance for Respondent.




                                          3